Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,263,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
1. A facial feature matching system, comprising: a network interface; at least one processing device operable to: populate a first user interface, for display on a user device associated with a first user, with a set of images comprising respective reference facial images of different people; receive, via the network interface, from the user device a selection by the first user of a plurality of reference facial images in the set of images; characterize a plurality of facial features of respective reference faces using a facial feature recognition engine, the respective faces comprising faces included in the reference facial images selected by the first user; use the characterized plurality of facial features to identify a plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features, wherein the respective reference faces include faces different than faces of the plurality of users; generate respective similarity indicators for the identified plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features; use the generated respective similarity indicators for the identified plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features to generate a ranking of the identified plurality of users; cause a second user interface to be displayed on the user device, the second user interface populated, based at least in part on the generated ranking of the identified plurality of users, in association with respective similarity indicators, with the identified plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features; receive, via the second user interface, a selection, by the first user, from the user device, of a second user in the plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features; and enable the first user and the second user to communicate over at least a first electronic communication channel.
2. The facial feature matching system as defined in claim 1, the system further configured to perform operation comprising: filtering reference images in a database of reference images to generate the set of images comprising respective reference facial images based at least in part on non-appearance-related preferences.

3. The facial feature matching system as defined in claim 1, the system further configured to perform operations comprising: using a neural network comprising: an input layer, one or more hidden layers, and an output layer, to identify the plurality of users that have one or more facial features similar to the one or more of the characterized plurality of facial features.

4. The facial feature matching system as defined in claim 1, the system further configured to perform operations comprising: receiving an image from a given user; verifying timing information associated with the image of the given user; and at least partly in response to a successful verification of timing information associated with the image received from the given user, including the image received from the given user in a first database comprising user images.

5. The facial feature matching system as defined in claim 1, the system further configured to perform operations comprising: drawing respective light masks of vectors for respective facial features of a given face in at least one image; and weighting the respective light masks to enhance accuracy in identifying facial feature similarity.

6. The facial feature matching system as defined in claim 1, the system further configured to perform operations comprising: using a chain code in performing a process of matching a feature of a given reference face with a feature of a given user.

7. The facial feature matching system as defined in claim 1, wherein a given similarity indicator comprises a percentage similarity indicator.
8. A computerized method, the method comprising: populating, using a computer system comprising hardware, a first user interface, for display on a user device associated with a first user, with images comprising respective reference facial images of different people; receiving, at the computer system from the user device, a selection by the first user of a plurality of reference facial images; characterizing a plurality of facial features of respective reference faces using a facial feature recognition engine, the respective faces comprising faces included in the reference facial images selected by the first user; using the characterized plurality of facial features to identify a plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features, wherein the respective reference faces include faces different than faces of the plurality of users; generating respective similarity indicators for the identified plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features; using the generated respective similarity indicators for the identified plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features to generate a ranking of the identified plurality of users; causing a second user interface to be displayed on the user device, the second user interface populated, based at least in part on the generated ranking of the identified plurality of users, with at least a portion of the identified plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features; receiving, via the second user interface, a selection, by the first user, from the user device, of a second user in the plurality of users that have one or more facial features similar to one or more of the characterized plurality of facial features; and enabling the first user and the second user to communicate over at least a first electronic communication channel.

9. The computerized method as defined in claim 8, the method further comprising: filtering reference images in a database of reference images to generate the images comprising respective reference facial images based at least in part on non-appearance-related preferences.
10. The computerized method as defined in claim 8, the method further comprising: using a neural network comprising: an input layer, one or more hidden layers, and an output layer, to identify the plurality of users that have one or more facial features similar to the one or more of the characterized plurality of facial features.

11. The computerized method as defined in claim 8, the method further comprising: receiving an image from a given user; verifying timing information associated with the image received from the given user; and at least partly in response to a successful verification of timing information associated with the image received from the given user, including the image received from the given user in a first database comprising user images.
12. The computerized method as defined in claim 8, the method further comprising: drawing respective light masks of vectors for respective facial features of a given face in at least one image; and weighting the respective light masks to enhance accuracy in identifying facial feature similarity.
13. The computerized method as defined in claim 8, the method further comprising: using a chain code in performing a process of matching a feature of a given reference face with a feature of a given user.
14. The computerized method as defined in claim 8, wherein a given similarity indicator comprises a percentage similarity indicator.
15. A non-transitory computer-readable medium comprising instructions that when executed by a processor, cause the processor to perform operations comprising: populating a first user interface, for display on a user device associated with a first user, with images comprising respective reference facial images of different people; receiving a selection by the first user of one or more reference facial images; characterizing a plurality of facial features of respective reference faces in the one or more reference facial images using a facial feature recognition engine, the one or more respective faces comprising faces included in the reference facial images selected by the first user; using the characterized plurality of facial features to identify users that have one or more facial features similar to one or more of the characterized plurality of facial features, wherein the respective reference faces include faces different than faces of the identified users; generating respective similarity indicators for the identified users that have one or more facial features similar to the one or more of the characterized plurality of facial features; using the generated respective similarity indicators for the identified users that have one or more facial features similar to the one or more of the characterized plurality of facial features in generating an ordering of the identified users; causing a second user interface to be displayed on the user device, the second user interface populated, in accordance with the ordering, with the identified users that have one or more facial features similar to the one or more of the characterized plurality of facial features; receiving, via the second user interface, a selection, by the first user, from the user device, of a second user users that have one or more facial features similar to the one or more of the characterized plurality of facial features; and enabling the first user and the second user to communicate over at least a first electronic communication channel.
16. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: filtering reference images in a database of reference images to generate the images comprising respective reference facial images based at least in part on non-appearance-related preferences.
17. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: using a neural network comprising: an input layer, one or more hidden layers, and an output layer, to identify the users that have one or more facial features similar to the one or more of the characterized plurality of facial features.
18. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: receiving an image from a given user; verifying timing information associated with the image from the given user; and at least partly in response to a successful verification of timing information associated with the image from the given user, including the image of the given user in a first database comprising user images.
19. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: drawing respective light masks of vectors for respective facial features of a given face in at least one image; and weighting the respective light masks to enhance accuracy in identifying facial feature similarity.
20. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: using a chain code in performing a process of matching a feature of a given reference face with a feature of a given user.
21. The non-transitory computer-readable medium as defined in claim 15, wherein a given similarity indicator comprises a percentage similarity indicator.

1. A facial feature matching system, comprising: a network interface; at least one processing device operable to: populate a first user interface, for display on a user device associated with a first user, with a set of images comprising respective reference facial images of different people; receive, via the network interface, from the user device a selection by the first user of a plurality of reference facial images in the set of images; characterize a plurality of facial features of respective reference faces using a facial feature recognition engine, the respective faces comprising faces included in the reference facial images selected by the first user; apply respective weights to the plurality of facial features of respective reference faces; use the weighted plurality of facial features to identify a plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features, wherein the respective reference faces include faces different than the faces of the plurality of users; generate respective similarity scores for the identified plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features; use the generated respective similarity scores for the identified plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features to generate a ranking of the identified plurality of users; cause a second user interface to be displayed on the user device, the second user interface populated, in ranked order in association with respective similarity scores, with the identified plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features; receive, via the second user interface, a selection, by the first user, from the user device, of a second user in the plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features; and enable the first user and the second user to communicate over at least a first electronic communication channel.

2. The facial feature matching system as defined in claim 1, the system further configured to perform operation comprising: filtering reference images in a database of reference images to generate the set of images comprising respective reference facial images based at least in part on non-appearance-related preferences.

3. The facial feature matching system as defined in claim 1, the system further configured to perform operations comprising: using a neural network comprising: an input layer, one or more hidden layers, and an output layer, to identify the plurality of users that have one or more facial features similar to the one or more of the weighted plurality of facial features.

4. The facial feature matching system as defined in claim 1, the system further configured to perform operations comprising: receiving an image from a given user; verifying timing information associated with the image of the given user; and at least partly in response to a successful verification of timing information associated with the image of the given user, including the image of the given user including the image of the third user in a first database comprising user images.

5. The facial feature matching system as defined in claim 1, the system further configured to perform operations comprising: drawing respective light masks of vectors for respective facial features of a given face in at least one image; and weighting respective light masks to enhance accuracy in identifying facial feature similarity.

6. The facial feature matching system as defined in claim 1, the system further configured to perform operations comprising: using a chain code in performing a process of matching a feature of a given reference face with a feature of a given user.

7. The facial feature matching system as defined in claim 1, wherein a given similarity score comprises a percentage similarity score.

8. A computerized method, the method comprising: populating, using a computer system comprising hardware, a first user interface, for display on a user device associated with a first user, with images comprising respective reference facial images of different people; receiving, at the computer system from the user device, a selection by the first user of a plurality of reference facial images; characterizing a plurality of facial features of respective reference faces using a facial feature recognition engine, the respective faces comprising faces included in the reference facial images selected by the first user; applying respective weights to the plurality of facial features of respective reference faces; using the weighted plurality of facial features to identify a plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features, wherein the respective reference faces include faces different than the faces of the plurality of users; generating respective similarity scores for the identified plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features; using the generated respective similarity scores for the identified plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features to generate a ranking of the identified plurality of users; causing a second user interface to be displayed on the user device, the second user interface populated, in ranked order, with the identified plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features; receiving, via the second user interface, a selection, by the first user, from the user device, of a second user in the plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features; and enabling the first user and the second user to communicate over at least a first electronic communication channel.

9. The computerized method as defined in claim 8, the method further comprising: filtering reference images in a database of reference images to generate the images comprising respective reference facial images based at least in part on non-appearance-related preferences.
10. The computerized method as defined in claim 8, the method further comprising: using a neural network comprising: an input layer, one or more hidden layers, and an output layer, to identify the plurality of users that have one or more facial features similar to the one or more of the weighted plurality of facial features.

11. The computerized method as defined in claim 8, the method further comprising: receiving an image from a given user; verifying timing information associated with the image of the given user; and at least partly in response to a successful verification of timing information associated with the image of the given user, including the image of the given user including the image of the third user in a first database comprising user images.
12. The computerized method as defined in claim 8, the method further comprising: drawing respective light masks of vectors for respective facial features of a given face in at least one image; and weighting respective light masks to enhance accuracy in identifying facial feature similarity.
13. The computerized method as defined in claim 8, the method further comprising: using a chain code in performing a process of matching a feature of a given reference face with a feature of a given user.
14. The computerized method as defined in claim 8, wherein a given similarity score comprises a percentage similarity score.
15. A non-transitory computer-readable medium comprising instructions that when executed by a processor, cause the processor to perform operations comprising: populating a first user interface, for display on a user device associated with a first user, with images comprising respective reference facial images of different people; receiving a selection by the first user of reference facial images; characterizing a plurality of facial features of respective reference faces using a facial feature recognition engine, the respective faces comprising faces included in the reference facial images selected by the first user; applying respective weights to the plurality of facial features of respective reference faces; using the weighted plurality of facial features to identify users that have one or more facial features similar to one or more of the weighted plurality of facial features, wherein the respective reference faces include faces different than the faces of the plurality of users; generating respective similarity indicators for the identified users that have one or more facial features similar to one or more of the weighted plurality of facial features; using the generated respective similarity indicators for the identified users that have one or more facial features similar to one or more of the weighted plurality of facial features to generate a ordering of the identified users; causing a second user interface to be displayed on the user device, the second user interface populated, in accordance with the ordering, with the identified plurality of users that have one or more facial features similar to one or more of the weighted plurality of facial features; receiving, via the second user interface, a selection, by the first user, from the user device, of a second user users that have one or more facial features similar to one or more of the weighted plurality of facial features; and enabling the first user and the second user to communicate over at least a first electronic communication channel.
16. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: filtering reference images in a database of reference images to generate the images comprising respective reference facial images based at least in part on non-appearance-related preferences.
17. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: using a neural network comprising: an input layer, one or more hidden layers, and an output layer, to identify the plurality of users that have one or more facial features similar to the one or more of the weighted plurality of facial features.
18. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: receiving an image from a given user; verifying timing information associated with the image of the given user; and at least partly in response to a successful verification of timing information associated with the image of the given user, including the image of the given user including the image of the third user in a first database comprising user images.
19. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: drawing respective light masks of vectors for respective facial features of a given face in at least one image; and weighting respective light masks to enhance accuracy in identifying facial feature similarity.
20. The non-transitory computer-readable medium as defined in claim 15, the operations further comprising: using a chain code in performing a process of matching a feature of a given reference face with a feature of a given user.
21. The non-transitory computer-readable medium as defined in claim 15, wherein a given similarity indicator comprises a percentage similarity indicator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668